Judgment reversed, with costs, and decision and judgment in favor of plaintiff rendered, with the Additional finding of fact that the committee, on February 10, 1912, immediately after its organization, without giving any notice to plaintiff and without his attendance or presence, went to Somers Hall and investigated the charge. The ground of our determination is that we conclude that the attempted expulsion of the plaintiff was invalid for the reason that it was incompetent for the grievance committee to investigate at all until after it had given the plaintiff notice and opportunity to attend before it. Our such determination, however, is without prejudice to the right of the local to properly try the plaintiff upon the charges preferred against him. Jenks, P. J., Thomas, Stapleton, Mills and Rich, JJ., concurred.